Case: 20-61235     Document: 00515952764         Page: 1     Date Filed: 07/26/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 26, 2021
                                  No. 20-61235                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Starlet Kizer,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                           USDC No. 3:10-CR-163-3


   Before King, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Starlet Kizer, federal prisoner # 14831-042, was convicted by a jury of
   one count of aiding and abetting federal armed bank robbery, in violation of
   18 U.S.C. § 2 and 18 U.S.C. § 2113(a) and (d), and two counts of aiding and
   abetting the brandishing of a firearm during a crime of violence, in violation


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61235      Document: 00515952764          Page: 2    Date Filed: 07/26/2021




                                    No. 20-61235


   of 18 U.S.C. § 2 and 18 U.S.C. § 924(c)(1)(A). Kizer was sentenced to 385
   months in prison and five years of supervised release. She appeals the denial
   of her motion under 18 U.S.C. § 3582(c)(1)(A).
          We review the denial of a motion under § 3582(c)(1)(A) for an abuse
   of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   A district court disposing of such a motion is bound by § 3582(c)(1)(A)(i), as
   well as the 18 U.S.C. § 3553(a) sentencing factors. United States v. Shkambi,
   993 F.3d 388, 393 (5th Cir. 2021).
          Kizer contests the district court’s decision on multiple grounds. She
   maintains that the district court did not properly evaluate whether the health
   dangers posed by COVID-19, combined with her medical conditions, merited
   a reduction; the district court erroneously assessed whether she was entitled
   to relief based on the § 3553(a) factors, her rehabilitation, her low likelihood
   of recidivism, her prospective dangerousness, and other circumstances that
   suggest that she should be released early; and the district court wrongly found
   that she was not entitled to a reduction due to the non-retroactive sentencing
   changes for § 924(c) convictions under the First Step Act.
          She has failed to establish that the district court’s decision was based
   in legal error or clearly erroneous facts. See Chambliss, 948 F.3d at 693. The
   district court, while applying U.S.S.G. § 1B1.13, did not indicate that it felt
   bound by that policy statement, and, instead, relied on its own judgment to
   decide whether a sentence reduction was merited based on extraordinary and
   compelling reasons and the § 3553(a) factors. See Shkambi, 993 F.3d at 392.
   The district court at least implicitly considered Kizer’s arguments as to the
   factors that she thought warranted a reduction and found that those alleged
   bases failed to satisfy the exceptional requirement of § 3582(c)(1)(A) and that
   specific § 3553(a) factors weighed against granting a reduction. We defer to




                                          2
Case: 20-61235        Document: 00515952764           Page: 3    Date Filed: 07/26/2021




                                       No. 20-61235


   the district court’s assessment, and Kizer’s disagreement with the weighing
   of the factors does not show error. See Chambliss, 948 F.3d at 694.
            Kizer otherwise has failed to establish that the district court abused its
   discretion. See id. at 683. She did not show that the pandemic or her medical
   issues entitled her to a sentence reduction under the circumstances, see id; see
   also United States v. Thompson, 984 F.3d 431, 435 (5th Cir. 2021), cert. denied,
   2021 WL 2044647 (U.S. May 24, 2021) (No. 20-7832), or that there was an
   abuse of discretion in the district court’s decision that, even if the sentencing
   changes for § 924(c) convictions could be an extraordinary and compelling
   reason, the § 3553(a) factors militated against a reduction, see Chambliss, 948
   F.3d at 693-94; cf. United States v. Cooper, 996 F.3d 283, 285, 288-89 (5th Cir.
   2021).
            AFFIRMED.




                                            3